Citation Nr: 1816211	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome (right knee disability).

2.  Entitlement to a compensable rating for right knee scar.  

3.  Entitlement to an initial compensable rating for left knee Osgood-Schlatter disease with patellofemoral syndrome (left knee disability).

4.  Entitlement to a compensable rating for right foot osteoarthritis, plantar fasciitis and hallux valgus (right foot disability).

5.  Entitlement to a compensable rating for right heel scar.

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety.

7.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1980 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran appealed the December 2010 rating decision with respect to an initial award of 0 percent disability ratings for his right knee and left knee disabilities.  The Veteran appealed the August 2013 rating decision for denials of non-initial increased ratings for his right knee scar, right heel scar, and right foot disability; and denials of service connection for posttraumatic stress disorder and anxiety.

The Board remanded this case in May 2015 for a hearing.  The Veteran subsequently testified before the undersigned at an October 2017 Board videoconference hearing.  A transcript is of record.

The Veteran previously submitted separate claims for PTSD and anxiety.  The Board has recharacterized the claims as a single claim for service connection for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to a TDIU has been raised by the record and added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).

The issues of entitlement to an initial compensable rating for a right knee disability, entitlement to a compensable rating for right knee scar, entitlement to an initial compensable rating for a left knee disability, entitlement to a compensable rating for a right foot disability, entitlement to a compensable rating for a right heel scar, entitlement to service connection for an acquired psychiatric disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

I. Right Knee Disability, Right Knee Scar, Left Knee Disability, Right Foot Disability, Right Heel Scar Increased Rating Claims

The Board must remand the claims of entitlement to compensable ratings for service-connected right knee, right knee scar, left knee, right foot, and right heel scar disabilities for updated examinations.

Increased rating claims require current examinations.  When evidence indicates a worsening of a service-connected disability, VA must obtain an updated examination.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

VA treatment records reflect the Veteran was prescribed orthotic devices for his right knee, left knee, and right foot in February 2017.  An August 2010 VA examination report - which the RO relied upon to initially assign non-compensable ratings for the right knee, left knee, and right foot disabilities - does not reflect that the Veteran used any orthotic devices for such disabilities at the time.  Consequently, the February 2017 VA treatment record constitutes evidence of a potential worsening of the Veteran's right knee, left knee, and right foot disabilities.  

At his October 2017 Board hearing, the Veteran also asserted that his VA physician recommended and scheduled knee replacement surgery for November 2017.  The undersigned left the record open for 90 days to allow the Veteran to submit any ensuing records.  The Board has yet to receive such records.  Nevertheless, as the evidence indicates the potential existence of VA records relevant to the Veteran's claims, the RO should attempt to obtain such records, if they exist.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran also contends that his right knee scar and right heel scar are painful and prone to swelling as opposed to previous records where the scars were found not painful on examination.  See October 2017 hearing transcript; August 2010 VA examination.

Accordingly, VA must obtain updated examinations to assess the current nature and severity of the above disabilities.

II. Service Connection for an Acquired Psychiatric Disorder

The Board must remand the acquired psychiatric disorder service connection claim for additional development. 

VA must obtain a medical examination or opinion where there is: (1) evidence of current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an event, injury, or disease occurred in service; (3) an indication that the disability may be associated with service or another service-connected disability; and (4) a lack of competent medical evidence of record to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record contains multiple group therapy and substance abuse treatment records that constitute evidence of a potentially current acquired psychiatric disability.  See June 2012 CAPRI records, March 2017 CAPRI records.  The Veteran has also claimed several in-service events or stressors giving rise to his claimed acquired psychiatric disability.  See October 2017 Hearing Transcript; February 2017 statement.  As the Veteran has not undergone a compensation and pension examination to determine the nature and etiology of any acquired psychiatric disorder, the record lacks competent medical evidence necessary to facilitate a final determination on the claim.  Accordingly, an examination must be obtained.

Additionally, the RO must undertake appropriate development to attempt to corroborate the Veteran's claimed stressor with respect to PTSD.  The Veteran claims that on or about November 1980, he was physically attacked and subjected to racial slurs by two other soldiers.  See February 2017 statement.  The Veteran further stated that the incident was "written up and reported."  Moreover, the RO should attempt to obtain evidence related to this alleged incident. A review of the file does not reveal that the Veteran's service personnel file has been obtained, which may contain relevant information.  Any other evidentiary development deemed necessary to corroborate alleged in-service incident should be undertaken. 

III. TDIU

In his March 2015 VA Form 9, the Veteran asserted he could no longer retain employment due to his pain and inability to meet standing and squatting requirements.  The Veteran repeated these assertions at his October 2017 Board hearing.  The record reflects the Veteran is unemployed.  Consequently, the record reasonably raises the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Furthermore, the claim for TDIU is inextricably intertwined to the Veteran's claims on appeal - as pending development may affect any determination concerning entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must remand the claim for TDIU to allow completion of further development of the Veteran's remaining claims on appeal.  Additionally, the RO should undertake appropriate development of the Veteran's TDIU claim itself prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA or private medical records with the claims file, to include records related to knee surgeries.  Take appropriate efforts to obtain any records identified by the Veteran or otherwise.  Document the reasons for any failed efforts.

2. Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his right knee, right knee scar, left knee, right foot, and right heel scar disabilities.

3. Conduct appropriate development for evidence that may corroborate the Veteran's alleged November 1980 in-service stressor giving rise to his claimed PTSD. This should include the procurement of the Veteran's service personnel records.  Also, if deemed necessary, request for additional details from the Veteran concerning his stressor statement; and if sufficient details are available, to contact the JSRRC.  The outcome of such efforts shall be documented.

4.  After the above in completed, schedule the Veteran for an appropriate examination to determine the existence, nature, and etiology of any acquired psychiatric disorders, to include PTSD and anxiety.  The examiner should review the Veteran's claims file in conjunction with the examination.

  The examiner shall respond to the following questions:  

a) Is it at least as likely as not that the Veteran suffers from a current acquired psychiatric disability? 

b) If yes, is it at least as likely as not (50 percent probability or greater) that any such acquired psychiatric disability was incurred in or a result of active duty service?

All opinions must be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5. After completion of the above, conduct appropriate development of the Veteran's claim for TDIU.

6. After completion of the above, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


